                                               Case 2:21-cv-00062-GMN-BNW Document 9
                                                                                   7 Filed 02/08/21
                                                                                           02/04/21 Page 1 of 3




                                          1    Adam P. Segal, Esq.
                                               Nevada Bar No. 6120
                                          2    Christopher M. Humes, Esq.
                                          3    Nevada Bar No. 12782
                                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          4    100 North City Parkway, Suite 1600
                                               Las Vegas, Nevada 89106
                                          5    Telephone: (702) 382-2101
                                               Facsimile: (702) 382-8135
                                          6    Email: asegal@bhfs.com
                                          7    Email: chumes@bhfs.com

                                          8    Attorneys for Plaintiffs

                                          9                                 UNITED STATES DISTRICT COURT
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                                                                    DISTRICT OF NEVADA
                                          11
     100 North City Parkway, Suite 1600




                                               BOARD OF TRUSTEES OF THE                         Case No.: 2:21-cv-00062-GMN-BNW
       Las Vegas, Nevada 89106-4614




                                          12   ELECTRICAL WORKERS PENSION
                                               TRUST; and ELECTRICAL WORKERS
              (702) 382-2101




                                          13   PENSION TRUST
                                                                                                STIPULATION AND [PROPOSED] ORDER
                                          14
                                                                                    Plaintiffs, TO EXTEND DEADLINE TO RESPOND TO
                                          15                                                    THE COMPLAINT
                                               vs.
                                          16
                                               NATIONAL SECURITY
                                          17   TECHNOLOGIES, LLC, a foreign limited
                                               liability company,
                                          18
                                          19                                      Defendant.

                                          20
                                          21            Plaintiffs, the Board of Trustees of the Electrical Workers Pension Trust (the “Trustees” or
                                          22   “Board of Trustees”) and the Electrical Workers Pension Trust (the “Trust”) by and through their
                                          23   attorneys of records Adam P. Segal, Esq., and Christopher M. Humes, Esq., of the law firm of
                                          24   Brownstein Hyatt Farber Schreck, LLP and Defendant, National Technologies, LLC (“NST), by
                                          25   and through its attorneys, Malani L. Kotchka, Esq., of the law firm of Hejmanowksi & McCrea,
                                          26   LLC, hereby stipulate and agree, subject to this Court’s approval, to extend the deadline for NST
                                          27   to file a responsive pleading to the complaint as follows:
                                          28
                                               22170866.1                                        1
                                               Case 2:21-cv-00062-GMN-BNW Document 9
                                                                                   7 Filed 02/08/21
                                                                                           02/04/21 Page 2 of 3




                                          1             1.    The Trustees and Trust filed the Complaint on January 12, 2021 (ECF No.1).

                                          2             2.    NST was served with the Complaint and Summons on January 19, 2021 (ECF No.

                                          3    5).

                                          4             3.    NST’s responsive pleading is currently due on February 9, 2021.

                                          5             4.    NST is requesting an extension of time to file a responsive pleading to the

                                          6    Complaint until February 16, 2021.

                                          7             5.    NST’s request for an extension of time is to allow out of state counsel to file pro

                                          8    hac vice applications with the Court.

                                          9             6.    The parties agree and hereby stipulate, subject to this Court’s approval, that the
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10   deadline for NST’s responsive pleading is extended to February 16, 2021.

                                          11   ///
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12
                                               ///
              (702) 382-2101




                                          13
                                          14   ///

                                          15
                                               ///
                                          16
                                          17   ///

                                          18
                                               ///
                                          19
                                          20   ///

                                          21
                                               ///
                                          22
                                          23   ///

                                          24
                                               ///
                                          25
                                          26   ///

                                          27
                                          28
                                               22170866.1                                      2
                                               Case 2:21-cv-00062-GMN-BNW Document 9
                                                                                   7 Filed 02/08/21
                                                                                           02/04/21 Page 3 of 3




                                          1             7.    The foregoing stipulation is made in good faith and is not made for the purpose of

                                          2    delay or for any other improper purpose.

                                          3
                                               BROWNSTEIN HYATT FARBER                             HEJMANOWSKI & McCREA, LLC
                                          4    SCHRECK, LLP
                                          5
                                               /s/ Christopher M. Humes                            /s/ Malani L. Kotchka
                                          6    Adam P. Segal, Esq.                                 Malani L. Kotchka, Esq.
                                               Nevada Bar No. 6120                                 Nevada Bar No. 13168
                                          7    Christopher M. Humes, Esq.                          602 South Fremont Avenue, Suite 320
                                               Nevada Bar No. 12782                                Las Vegas, Nevada 89101
                                          8
                                               100 North City Parkway, Suite 1600                  Telephone: (702) 834-8777
                                          9    Las Vegas, Nevada 89106-4614                        Facsimile: (702) 834-5262
                                               Telephone: (702) 382-2101
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10   Facsimile: (702) 382-8135
                                          11
     100 North City Parkway, Suite 1600




                                               Attorneys for Plaintiffs                            Attorney for Defendant
       Las Vegas, Nevada 89106-4614




                                          12
                                               Dated: February 4, 2021                             Dated: February 4, 2021
              (702) 382-2101




                                          13
                                          14
                                                                                          ORDER
                                          15
                                          16            IT IS SO ORDERED.

                                          17                                ___________________________________________________
                                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                          18
                                                                                      2/8/2021
                                                                            DATED: ___________________________________________
                                          19
                                          20                                CASE NO. 2:21-cv-00062-GMN-BNW

                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                               22170866.1                                      3
